EXHIBIT 32.0 SECTION 1350 CERTIFICATION Each of Robert T. Strong, President and Chief Executive Officer and John J. Augustine, Chief Financial Officer of Quaint Oak Bancorp, Inc. (the "Company"), hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: The quarterly report on Form 10-Q of the Company for the period ended September 30, 2013 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C 78m(a) or 78o(d); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 13, 2013 By: /s/Robert T. Strong Robert T. Strong President and Chief Executive Officer Date: November 13, 2013 By: /s/John J. Augustine John J. Augustine Executive Vice President and Chief Financial Officer Note: A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been provided to Quaint Oak Bancorp, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
